DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amended specification was received on 30 June 2022.  This amended specification is acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 12, 13 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (US 20130298916 A1) in view of Chishti et al. (US 20040209218 A).
[AltContent: textbox (Protrusion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Plastic aligner tray)]
    PNG
    media_image1.png
    293
    321
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    170
    296
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Socket)][AltContent: arrow][AltContent: textbox (Lingual side)][AltContent: arrow][AltContent: textbox (Labial-buccal side)]
    PNG
    media_image3.png
    210
    289
    media_image3.png
    Greyscale

Regarding claims 1, 12 and 13, Alvarez et al. discloses an orthodontic device for anterior or lateral open bite treatment, including: 
a plastic aligner tray (11) having a labial-buccal side, a lingual side, and a socket shaped to engage a patient's teeth and defined by the lingual side and the labial-buccal side (see Fig. 1-3 above, where the internal surface of the plastic aligner tray conforms with the shape of the teeth surface); and 
an irritating means (20 and 21) for the patient's tongue for preventing the tongue from thrusting against the incisors causing intrusion, the irritating means formed in the aligner tray on the lingual side and facing the tongue (see annotated Fig. 1-3 above and [0046]), the irritating means having a lingual-facing end shaped to cause the tongue to retract upon the tongue touching the irritating means (see [0022 and 0031] – “oral topographic elements to gently irritate the tongue”); 
wherein the aligner tray is made of a flexible material in this way providing flexibility when formed around a dental model.  
However, Alvarez does not disclose that the flexible material of the aligner tray is includes a clear corrugated aligner including a plurality of parallel corrugated sections joined to one another (for claim 1), and that the flexible clear corrugated aligner material of claim further comprises a plurality of longitudinal gaps separating adjacent pairs of the parallel corrugated sections (for claim 12); and that the plurality of parallel corrugated sections are spaced from one another (for claim 13).
[AltContent: textbox (Parallel corrugated section)][AltContent: arrow]
[AltContent: textbox (Polymeric materials)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    295
    409
    media_image4.png
    Greyscale


Chishti et al. teaches a plastic aligner tray (see annotated Fig. 6 above) made of flexible clear corrugated material including a plurality of parallel corrugated sections joined to one another for providing flexibility when formed around a dental model, the parallel corrugated sections are separated polymeric materials having a variable glass transition temperatures (see Fig. 5A/B and 6) and [0027, 0040-0042; 0074] in this way providing a material with memory capabilities that when exposed to a thermal stimulus can change size for installation and removal purposes from the teeth. All the polymeric materials are placed in layers extending parallel to each other and filling gaps in the occlusal portion, lingual portion and buccal portion (see annotated Fig. 6 above).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible material of the aligner of Alvarez, with the corrugated parallel section material of Chishti, in order to easily install and keep in place the aligner tray by a trigger temperature, or to remove the aligner tray from to the teeth by only applying the another trigger temperature, in this way it is provided more control over the tray so that only can be removed over a change of temperature. 
Regarding claim 2, Alvarez/Chishti discloses the claimed invention substantially as claimed, as set forth above for claim 1, and that Alvarez discloses that the irritating means include at least one protrusion (20) formed on the lingual side of the plastic aligner facing the tongue (see annotated Fig. 1 above and [0046]).  
Regarding claim 8, Alvarez/Chishti discloses the claimed invention substantially as claimed, as set forth above for claim 2, and where Alvarez discloses that at least one protrusion (20 and 21) is diamond-shaped (see Fig. 1 where the diamond overall shape is oval).  
Regarding claims 26-28, Alvarez et al. discloses an orthodontic device for anterior or lateral open bite treatment (see abstract), including: 
a plastic aligner tray (11) having a labial-buccal side (12), a lingual side (13), and 
a socket shaped to engage a patient's teeth and defined by between the lingual side and the 5labial side (the are between 13 and 12, see figure 1-3); 
an irritating means (20 and 21) for the patient's tongue for preventing the tongue from thrusting against the incisors causing intrusion, the irritating means formed in the aligner tray on the lingual side and facing the tongue [0046], the irritating means having a lingual-facing end shaped to cause the tongue to retract upon the tongue touching the irritating means (see [0022 and 0031] – “oral topographic elements to gently irritate the tongue”), and 
wherein the aligner tray is made of a flexible material in this way providing flexibility when formed around a dental model.
Alvarez does not disclose that the flexible material of the aligner tray is made of a clear corrugated material in this way providing flexibility when formed around a dental model (for claim 26); that the corrugated aligner material has a plurality of longitudinal gaps separating a plurality of corrugations thereof (for claim 27); and that the plurality of gaps are centered with respect to the plurality of corrugations (for claim 28).
Chishti et al. teaches a plastic aligner tray (see annotated Fig. 6 above) made of flexible clear corrugated material including a plurality of parallel corrugated sections joined to one another for providing flexibility when formed around a dental model, the parallel corrugated sections are separated polymeric materials having a variable glass transition temperatures (see Fig. 5A/B and 6) and [0027, 0040-0042; 0074] in this way providing a material with memory capabilities that when exposed to a thermal stimulus can change size for installation and removal purposes from the teeth. All the polymeric materials are placed in layers extending parallel to each other and filling gaps in the occlusal portion, lingual portion and buccal portion (see annotated Fig. 6 above).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible material of the aligner of Alvarez, with the corrugated parallel section material of Chishti, in order to easily install and keep in place the aligner tray by a trigger temperature, or to remove the aligner tray from to the teeth by only applying the another trigger temperature, in this way it is provided more control over the tray so that only can be removed over a change of temperature. 
Claims 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (US 2013/02989916 A1) in view of Chishti et al. (US 2004/0209218 A1) as applied to claim 2, in further view of Kalili (US 2011/0020761 A1).
Regarding claims 3 and 4, Alvarez/Chishti discloses the claimed invention substantially as claimed, as set forth above for claim 2.  
However, Alvarez/Chishti does not disclose that at least one protrusion is star-shaped (for claim 3); that the star-shaped protrusion includes a plurality of wing members extending radially from a center thereof (for claim 4).
[AltContent: arrow][AltContent: textbox (Protrusion)][AltContent: arrow][AltContent: textbox (Protrusion)][AltContent: arrow][AltContent: rect]
    PNG
    media_image5.png
    439
    414
    media_image5.png
    Greyscale
                          
    PNG
    media_image6.png
    97
    118
    media_image6.png
    Greyscale

Kalili discloses a protrusion (1906) that may be star-shaped, where each of the extensions of the star shaped protrusion is considered a wing member extending radially from the center thereof (see annotated Fig. 19A and the zoomed portion).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to modify the device of Alvarez/Chishti to provide a protrusion comprising a different shape known for use with aligners during open bite treatment.
Regarding claim 8, Alvarez/Chishti discloses the claimed invention substantially as claimed, as set forth above for claim 2.
However, Alvarez/Chishti does not disclose that the at least one protrusion is diamond-shaped.  
Kalili discloses several raised surfaces with different shapes (see figures 19A). The raised surfaces may be located on the lingual side of the aligner and can vary in size and shape [0012, lines 6-13].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to modify the device of Alvarez/Chishti with the teachings of Kalili to provide a protrusion including a different shape known for use with aligners during open bite treatment.
Furthermore, having a different shape that provides the same intended results as the one provided with the combination of Alvarez, Chishti and Kalili is considered a matter of choice in which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed diamond shaped protrusion was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Claims 3-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (US 2013/02989916 A1) in view of Chishti et al. (US 2004/0209218 A1), as applied to claim 2, and in further view of Song (US 2010/0266976 A1).
Regarding claims 3 and 4, Alvarez/Chishti discloses the claimed invention substantially as claimed, as set forth above for claim 2.  
However, Alvarez/Chishti does not disclose that at least one protrusion is star-shaped (for claim 3); that the star-shaped protrusion includes a plurality of wing members extending radially from a center thereof (for claim 4).
Regarding claim 5, Alvarez/Chishti/Kalili discloses the claimed invention substantially as claimed, as set forth above for claim 3. 
However, Alvarez/Chishti does not disclose an orthodontic device wherein the star-shaped protrusion includes a horn member at a center thereof extending substantially lingually towards the patient’s tongue.
Regarding claim 6, Alvarez/Chishti/Kalili discloses the claimed invention substantially as claimed, as set forth above for claim 4. 
However, Alvarez/Chishti does not disclose that the star-shaped protrusion includes a wedge member on a labial surface of at least one of the plurality of wing members.  
Regarding claim 7, Alvarez/Chishti discloses the claimed invention substantially as claimed, as set forth above for claim 2.
However, Alvarez/Chishti does not disclose that the at least one protrusion is cone-shaped.  
Regarding claim 11, Alvarez/Chishti discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Alvarez/Chishti does not disclose that the irritating means include at least one hole formed on the lingual side of the aligner tray, the at least one hole having a plurality of jagged edges.  
[AltContent: arrow][AltContent: textbox (Wedge member extending towards the labial surface of the device)][AltContent: arrow][AltContent: textbox (Radial center)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Wing member extending radially from the center)]
    PNG
    media_image7.png
    178
    142
    media_image7.png
    Greyscale
                         
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Horn member located at the center of the device)][AltContent: textbox (Wing member extending radially from the center)][AltContent: arrow]            
    PNG
    media_image8.png
    187
    188
    media_image8.png
    Greyscale


Song teaches a plastic device for functional adjustment of tongue muscle for preventing the tongue from extending forward in the shape of a star having several wing members (2) extending radial from the center (see annotated Fig. 1 and 3 above), [0002, 0004-0006, 0015, 0024-0025]), wherein the wing/wedge is in the shape of a horn/cone, and at least one of the one of the horns is located at the center of the device extending radially towards the patient’s tongue (see annotated Fig. 1 and 3 above), and at least one wedge member in the shape of a cone extending towards the labial surface of the device (see annotated Fig. 1 above), and where the plastic device includes a hole extending through the body and surrounded by a plurality of jagged edges in the form of cones, where the hole is to be used to pass through a wire to attach another other orthodontic structure (see Fig. 1, 3 above and [0010-0012]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the star shaped protrusion of Alvarez/Chishti, with the star shaped protrusion including a plurality of horns with a centered horn member of Song, in order to prevent forces class III malocclusion or mandibular prognathism created by the force applied by oral muscle organs like the tongue over the teeth, and by the hole it can be used to pass through a wire to attached another orthodontic structure. 
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rank et al. (WO 2006/096558 A2).
Regarding claim 14, Rank et al. discloses a process for making a plastic aligner tray including: 
obtaining impressions of a patient’s teeth and feeding the impressions into a computer for generating a dental model of the patient’s teeth [0017]; 
modifying the impressions to add a plurality of protrusions on the lingual side and facing the tongue (see [00266-00270] – “the aligner may be a "wrinkled" aligner in which at least a portion of the aligner has one or more surfaces (or regions) that are furrowed, ridged, or creased”, and [00269] – “Wrinkles 4970 can be produced on one of or both the outer surface 4920 (i.e. the buccal side) and the inner surface (i.e. lingual side) of the wrinkled aligner 4900”), 
generating a dental model of a patient’s teeth, including the protrusions [00135-00136]; and 
thermal forming [00139; 00197] on the dental model, a sheet of a flexible clear corrugated aligner material comprising a plurality of parallel corrugated sections joined to one another such as to form an aligner tray containing a plurality of protrusions (the “wrinkles 4970 on the outer surface include ridges which are considered protrusions). 
However, Rank et al. does not disclose that the protrusions having a lingual-facing end shaped to cause the tongue to retract upon the tongue touching the protrusions.
Alvarez et al. teaches an orthodontic device including protrusions facing the lingual surface of the device, where the surface of the protrusions is configured to gently irritate the tongue (see [0022 and 0031] – “oral topographic elements to gently irritate the tongue”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the step of generating the dental model with protrusions of Rank, with protrusions having the topography to irritate the tongue of Alvarez, in order to force to tongue of the user to avoid the tongue to push forward the area, in this way avoiding outwardly forces on the teeth from the tongue. 
Allowable Subject Matter
Claims 9, 10, 15 and 25 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the diamond-shaped protrusion including a lingual-facing pointed edge are not found in the prior art of Alvarez, Chishti, Kalili, Song and Rank.
Regarding claim 10, the diamond-shaped protrusion including a plurality of side pointed edge are not found in the prior art of Alvarez, Chishti, Kalili, Song and Rank.
Regarding claim 15, the process for making a plastic aligner tray having lingual-facing protrusions further including flattening the corrugated sections of the aligner tray prior to thermal forming over a resin or plaster dental model is not found in the prior art of Alvarez, Chishti, Kalili, Song and Rank.
  Regarding claim 25, the process for making a plastic aligner tray having lingual-facing protrusions further including puncturing an aperture in the lingual side of the aligner tray in a lingual direction to form jagged edges of aligner material around the aperture is not found in the prior art of Alvarez, Chishti, Kalili, Song and Rank.
Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive. 
Regarding claim 1, 14 and 26, applicant argues that the added limitation of having “irritating means having a lingual-facing end shaped to cause the tongue to retract upon the tongue touching the irritating means” is not found the prior art of Alvarez used in the last rejection.
The Office disagrees, Alvarez discloses in paragraphs 0022 and 0031, that the “provide an oral appliance that mimics naturally occurring oral topographic elements to gently irritate the tongue”.
Therefore, it is understood that due to the added limitation is already found in the prior art of Alvarez.
Furthermore, in claim 26, the prior art of Rank already teaches generation of protrusions on the lingual side of the device, that in combination with the protrusions of Alvarez, that irritate the tongue includes all the limitations claimed.
Therefore, due to all the reasons given above, the claims are not ready for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/RALPH A LEWIS/Primary Examiner, Art Unit 3772